    Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 1 of 15 PageID #:4658




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS


DORIS CAMPBELL, et al.                                    )
                                                          )
         Plaintiffs,                                      )
                                                          )        No. 1:16-cv-04631
         v.                                               )
                                                          )
CHARLES A. WHOBREY, et al.,                               )        The Honorable Edmond E. Chang
                                                          )
         Defendants.                                      )
                                                          )
                                                          )


                  DEFENDANTS’ STATEMENT OF UNDISPUTED FACTS
              IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT

         Pursuant to Local Rule 56.1, Defendants in the above-captioned action submit the

following statement of undisputed facts in support of their Motion for Summary Judgment.1

                                                THE PARTIES

         1.        Plaintiffs are a group of current and retired employees of The Kroger Co.

(“Kroger”) or its subsidiary Roundy’s, and are participants in the Central States, Southeast and

Southwest Areas Pension Fund (the “Fund”). (R. 120 ¶ 11.)

         2.       The Fund is a multiemployer defined benefit pension plan as defined in the

Employee Retirement Income Security Act of 1974 (“ERISA”). (Id. ¶ 11.) Defendants Charles

A. Whobrey, George J. Westley, Marvin Kropp, Gary Dunham, Arthur H. Bunte, Jr., Gary F.

Caldwell, Ronald DeStefano, and Greg R. May (together, the “Trustees”) are the trustees of the

Fund. (Id. ¶ 29.) Defendant Thomas Nyhan is the Executive Director of the Fund. (Id. ¶ 31.)



1
     Citations to exhibits refer to the exhibits attached to the Declaration of Howard Kaplan filed contemporaneously
     with this Statement of Undisputed Facts. Citations to the docket are signified with “R.” followed by the docket
     number.
 Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 2 of 15 PageID #:4659




                                 JURISDICTION AND VENUE

        3.       This Court has jurisdiction over the subject matter of this case pursuant to

28 U.S.C. § 1331 and ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1). (R. 120 ¶ 8.)

        4.       This Court has personal jurisdiction over the parties pursuant to ERISA

§ 502(e)(2), 29 U.S.C. § 1132(e)(2). (R. 120 ¶ 9.)

        5.       Venue is proper in the Northern District of Illinois pursuant to ERISA

§ 501(e)(2), 29 U.S.C. 1132(e)(2). (R. 120 ¶ 10.)

                                     UNDISPUTED FACTS

Kroger’s Original Withdrawal Proposal in 2014

        6.       After participating in the Fund since at least 1970, Kroger approached Defendants

in June 2014 with a proposal to withdraw from the Fund. (R. 120 ¶ 45; Ex. 2, July 15, 2014

Meeting Minutes.)

        7.       Under Kroger’s proposal, Kroger would withdraw from the Fund and, instead of

making the cash withdrawal liability payments otherwise required by statute, Kroger would

satisfy its withdrawal liability by assuming the pension obligations owed to Kroger’s active,

retired, and terminated-vested employees and certain employees of third-party logistics providers

to which Kroger had outsourced certain operations (“TPLs”). (Ex. 2, July 15, 2014 Meeting

Minutes, at DEF_CENTRALST_000003 (“Kroger’s proposal … is to withdraw all of its

participants (active, retired and terminated vested), including those from affiliated and third

company providers, and transfer all future payment obligations to a new multiemployer fund.”);

id. at DEF_CENTRALST_000006 (“[Kroger’s] proposal is apparently to assume the pension

obligations owed by the Fund to its active and retired employees in lieu of paying its withdrawal

liability.”).)



                                                 2
 Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 3 of 15 PageID #:4660




       8.      The Trustees had a meeting on July 15, 2014 to discuss Kroger’s proposal, during

which they considered a report prepared by the Fund’s outside actuaries at Segal Consulting

(“Segal”). (Ex. 2, July 15, 2014 Meeting Minutes, at DEF_CENTRALST_000005; Ex. 1, June

30, 2014 Segal Report DEF_CENTRALST_000016–22.)

       9.      Segal indicated that




                                                         (Ex. 2, July 15, 2014 Meeting Minutes, at

DEF_CENTRALST_0000006–07;               Ex.    1,       June   30,   2014     Segal     Report,     at

DEF_CENTRALST_000019




                          ).) In addition, Kroger’s proposed transfer of liabilities



                                                (Ex. 2, July 15, 2014 Meeting Minutes, at

DEF_CENTRALST_000007.)

       10.     The Trustees voted to decline Kroger’s proposal after concluding that “it should

be the policy of the Fund that it will not facilitate employer withdrawals.” (Ex. 2, July 15, 2014

Meeting Minutes, at DEF_CENTRALST_000007–08.)

Kroger’s Revised Withdrawal Proposal in 2015

       11.     Kroger again contacted Defendants in April 2015 about its proposed transfer of

liabilities, stating that Kroger’s goal was to put the Fund “in a better position” than it would be in

if Kroger made cash withdrawal liability payments. (Ex. 4, April 10, 2015 Kroger/IBT Ltr. to T.



                                                    3
 Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 4 of 15 PageID #:4661




Nyhan, at DEF_CENTRALST_000040–42.) Kroger also stated that, “[t]o the extent this is not

the case, Kroger is prepared to discuss modifying the terms of the transfer and to provide

additional consideration in connection with a transfer of the Kroger related benefit liabilities.”

(Id. at DEF_CENTRALST_000042.)

       12.      Kroger’s April 2015 proposal contemplated a transfer only of the liabilities for

Kroger’s own current and retired employees; it did not contemplate a transfer of the liabilities for

Kroger’s terminated-vested employees or employees of TPLs. (Ex. 9, July 14, 2015 Meeting

Minutes, at DEF_CENTRALST_000060 (“[U]nder this more recent proposal Kroger’s new

pension plan would only assume the accrued benefits of Kroger’s active and retired employees --

and the new Kroger Plan would not assume any responsibility for either the employees who are

now in terminated-vested status with the Pension Fund, or the employees of Kroger’s outsourced

companies.”).

       13.      At a meeting that took place on April 14 and 15, 2015, the Trustees reviewed a

draft response to Kroger’s 2015 proposal prepared by Thomas Nyhan, which explained that

“Kroger’s proposal … offers only to provide funding for its current employees and former

employees who are currently retired,” but “provides no funding for its former employees who

have vested benefits with the Pension Fund but are not yet retired” or for “the benefits accrued

by the employees of Kroger’s ‘outsourced’ companies.” (Ex. 7, April 28, 2015 Interoffice

Memorandum from J. Condon to T. Nyhan and M. Angerame, at DEF_CENTRALST_000122;

Ex. 5, April 2015 Draft Ltr. from T. Nyhan to Kroger/IBT, at DEF_CENTRALST_000197.)

       14.      The draft response also noted that Kroger’s 2015 proposal would “reduce the

Fund’s revenues,” “cause the Fund to be even more highly leveraged to its assets,” and “could

result in a rush by certain other employers to withdraw from the Fund, which would only add to



                                                 4
 Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 5 of 15 PageID #:4662




the Fund’s financial difficulties.” (Ex. 5, April 2015 Draft Ltr. from T. Nyhan to Kroger/IBT, at

DEF_CENTRALST_000197–198.)

       15.     The Trustees unanimously voted to reject the proposal for the reasons stated in the

draft response. (Ex. 7, April 28, 2015 Interoffice Memorandum from J. Condon to T. Nyhan and

M. Angerame, at DEF_CENTRALST_000122; Ex. 6, April 15, 2015 T. Nyhan Ltr. to

Kroger/IBT, at DEF_CENTRALST_000049–51.)

       16.     In May 2015, Segal Consulting prepared an updated “Analysis of Kroger Liability

Transfer Proposal” for the Trustees’ consideration, which stated that




                     (Ex. 8, May 20, 2015 Segal Report, at DEF_CENTRALST_000308.)

Defendants’ Negotiations With Kroger in 2015–2016

       17.     In October 2015, the Fund met with Kroger and the International Brotherhood of

Teamsters (the “IBT”) to further discuss Kroger’s withdrawal proposal. (Ex. 14, September 13,

2016 Meeting Minutes, at DEF_CENTRALST_000318.)

       18.     In May 2016, Kroger and the Fund exchanged actuarial data for Kroger and its

recently acquired affiliate Roundy’s.     (Ex. 14, September 13, 2016 Meeting Minutes, at

DEF_CENTRALST_000319.)

       19.     In June 2016, Kroger stated that it “was willing to consider improving its prior

2015 proposal offer to include a transfer of the liabilities of the TPLs participants and of the

terminated-vested Kroger participants.”    (Ex. 14, September 13, 2016 Meeting Minutes, at

DEF_CENTRALST_000319.)



                                                5
 Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 6 of 15 PageID #:4663




       Defendants’ July 2016 Counterproposal.

       20.     On July 15, 2016, Defendants submitted a written counterproposal to Kroger,

which they stated was designed to ensure that they were taking “reasonable measures to forestall

insolvency” as required under ERISA. (Ex. 11, July 15, 2016 T. Nyhan Ltr. to K. Hoffman, at

DEF_CENTRALST_000363.)

       21.     Defendants’ July 2016 counterproposal suggested a transfer to a new plan of the

Fund’s liability to pay benefits to active, retired, and terminated-vested Kroger participants, as

well as the benefits earned by the TPL participants while engaged in servicing Kroger. (Ex. 11,

July 15, 2016 T. Nyhan Ltr. to K. Hoffman, at DEF_CENTRALST_000365.)

       22.     Defendants also proposed that Kroger would also make a lump-sum payment to

the Fund, calculated as Kroger and certain TPLs’ statutory withdrawal liability reduced by a

$321 million credit for the transferred benefit liabilities that would come due before the Fund’s

projected date of insolvency.     (Ex. 11, July 15, 2016 T. Nyhan Ltr. to K. Hoffman, at

DEF_CENTRALST_000364–367.)

       23.     On July 18, 2016, Defendants met with Kroger representatives to continue

discussions regarding Kroger’s withdrawal from the Fund. (Ex. 12, July 21, 2016 T. Nyhan E-

Mail to K. Hoffman, at DEF_CENTRALST_000370.)

       24.     During the July 18 meeting, the Thomas Nyhan explained to Kroger that “since

the Fund will not have the resources to pay the post-insolvency pension benefit obligations in

any event, transferring those obligations will not relieve the Fund of obligations it would

otherwise pay, and therefore the transfer would not benefit the non-Kroger participants.” (Ex.

14, September 13, 2016 Meeting Minutes, at DEF_CENTRALST_000322.)




                                                6
 Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 7 of 15 PageID #:4664




       25.       Kroger told Defendants at the July 18, 2016 meeting that, if Kroger and other

participating employers simply withdrew from the Fund, they would not pay their withdrawal

liability in a lump sum.           (Ex. 13, July 23, 2016, K. Hoffman Ltr. to T. Nyhan, at

DEF_CENTRALST_000374.)

       26.       However, Kroger acknowledged during the parties’ July 2016 negotiations that

the Trustees had a “responsibility to maximize Central States’ assets.” (Ex. 13, July 23, 2016 K.

Hoffman Ltr. to T. Nyhan, at DEF_CENTRALST_000376.)

       27.       Defendants told Kroger that the Fund’s counterproposal “was not a final offer and

was not extended on a ‘take-it-or-leave-it’ basis,” and they “encourage[d] Kroger to make a

meaningful counter to [Defendants’] proposal … that protects the interests of all the Fund’s

participants.”    (Ex.    12,   July    21,   2016        T.    Nyhan      E-Mail   to     K.    Hoffman,   at

DEF_CENTRALST_000370.)

       Defendants’ Continued Evaluation of Kroger’s Proposed Liability Transfer.

       28.       On September 13, 2016, Defendants met to discuss the status of the Fund’s

negotiations     with    Kroger.       (Ex.   14,    September       13,    2016    Meeting      Minutes,   at

DEF_CENTRALST_000316.)

       29.       At the September 13, 2016 meeting, Defendants considered an updated analysis

from Segal Consulting, which was



                                                          (Ex. 14, September 13, 2016 Meeting Minutes,

at   DEF_CENTRALST_000325;                Ex.       10,        May   27,     2016        Segal    Report,   at

DEF_CENTRALST_000399 (




                                                      7
 Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 8 of 15 PageID #:4665




                                                                             ).)

       30.     The Trustees were also advised that Kroger had financial and tax incentives to

settle its withdrawal liability through a lump-sum payment instead of making monthly

installment   payments.         (Ex.    14,   September     13,    2016    Meeting     Minutes,     at

DEF_CENTRALST_000322 (“Mr. Nyhan stated that it seemed doubtful that Kroger would

ultimately elect to pay the withdrawal liability assessment in installments that stretched over a

twenty year period. He noted that most withdrawn employers that, like Kroger, are in good

financial condition and have ready access to credit find it more efficient to borrow money at

relatively low interest rates in order to pay their withdrawal liability assessments in a lump sum.

He note that paying in a lump sum often has tax advantages for the employers as well.”); id. at

DEF_CENTRALST_000325 (“Staff believes that there is a fair chance that Kroger will

eventually change its position and agree to pay the withdrawal liability at issue in a lump sum,

rather than in installments over a 20 year period.”); id. at DEF_CENTRALST_000332

(“Although Kroger insists that at this point in time it would elect to pay its withdrawal liability in

installments rather than in a lump sum, many employers in circumstances similar to Kroger’s

have recognized that there are significant financial advantages to negotiating with the Fund for a

lump sum payment that will satisfy their withdrawal liability … Thomas Nyhan then noted that

there are likely to be significant tax advantages for Kroger in making a lump sum payment of its

withdrawal liability, and that this is another reason to suspect that Kroger will eventually want to

settle its withdrawal liability in a lump sum.”).)

       31.     Defendants also had discussions with financial consultants and institutions

concerning the likelihood that the Fund could, as a practical matter, successfully market Kroger’s



                                                     8
 Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 9 of 15 PageID #:4666




withdrawal liability installment payment obligations for a lump-sum payment.             (Ex. 14,

September 13, 2016 Meeting Minutes, at DEF_CENTRALST_000328–329.)                    The Fund’s

ERISA counsel, financial advisors, and an investment bank indicated that “if Kroger insisted on

paying withdrawal liability in installments over a 20 year period, it was likely the Pension Fund

could assign Kroger’s stream of installment payments in exchange for a lump sum payment from

a financial institution (or a consortium of financial institutions) on reasonable terms.” (Ex. 17,

January 31, 2018 Meeting Minutes, at DEF_CENTRALST_000452.)

       32.     The Trustees also considered that it was “by no means certain that Kroger will

refuse to transfer or ‘back-stop’ the benefits of the Kroger and TPL participants simply because

the Fund rejects Kroger’s terms,” because “if no agreement is reached between Kroger and the

Pension Fund, Kroger and the IBT must return to the bargaining table and negotiate the issue of

the long-term protection of the bargaining unit’s Central States pension benefits.” (Ex. 14,

September 13, 2016 Meeting Minutes, at DEF_CENTRALST_000330.)

       33.     The Trustees concluded that accepting Kroger’s proposed transfer of liabilities

would be “unfair to the main body of the Fund’s participants,” and that “cash payments of

withdrawal liability will allow the Fund to continue to pay benefits for a longer period, as

compared to Kroger’s proposed liability transfer, and will thus benefit all of the Fund’s

participants.” (Ex. 14, September 13, 2016 Meeting Minutes, at DEF_CENTRALST_000330; id.

at DEF_CENTRALST_000329 (“There are approximately 9,200 Kroger and TPL participants

… Although the Trustees would very much prefer to rescue the Kroger participants from any

reduction or loss of their benefits, the Trustees must consider the interests of the participant

population of the Pension Fund as a whole -- which totals approximately 400,000 persons.”).)




                                                9
Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 10 of 15 PageID #:4667




       Kroger’s Revised Proposal and Defendants’ Counteroffer.

       34.     Kroger responded to the Fund’s counteroffer in October 2016, offering a cash

payment of $50 to $90 million in addition to its proposed transfer of liabilities. (Ex. 15, October

21, 2016 K. Hoffman Ltr. to T. Nyhan, at 4; Ex. 17, January 31, 2018 Meeting Minutes, at

DEF_CENTRALST_000451 (“Kroger responded with a counter-offer that included a ‘cash

payment of $50 to $90 million on top of the transfer of benefit obligations.’”).)

       35.     In November 2016, the Fund reduced its prior demand “in recognition of Kroger’s

willingness … to provide cash payments of $50 - $90 million,” and offered to provide Kroger an

additional credit against its cash payment for approximately 10% of the transferred liabilities that

would come due after the Fund’s projected date of insolvency. (Ex. 16, November 4, 2016 T.

Nyhan Ltr. to K. Hoffman, at 5; Ex. 17, January 31, 2018 Meeting Minutes, at

DEF_CENTRALST_000451–452.).

       36.     Kroger never made a counter to the Fund’s November 2016 proposal. (Ex. 17,

January 31, 2018 Meeting Minutes, at DEF_CENTRALST_000452–453.).

       37.     In February 2017, Kroger and the IBT entered into an agreement permitting

Kroger to withdraw from the Fund after September 2017. (Ex. 17, January 31, 2018 Meeting

Minutes, at DEF_CENTRALST_000452.) Kroger “promised a ‘make-whole’ remedy for the

Fund participants who were at that time actively employed by Kroger,” which “indemnified the

active Kroger participants against any loss or reduction in their Pension Fund benefits, except for

any portion of those benefits that is supposed to be backstopped by the Pension Benefit

Guarantee Corporation.” (Id. at DEF_CENTRALST_000452–453.)




                                                10
Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 11 of 15 PageID #:4668




Defendants’ Settlement With Kroger in 2018

       38.     In December 2017, Kroger withdrew from the Fund. (Ex. 17, January 31, 2018

Meeting Minutes, at DEF_CENTRALST_000453.).

       39.     In December 2017, Southstar LLC, a third-party logistics provider, also withdrew

from the Fund. (Ex. 17, January 31, 2018 Meeting Minutes, at DEF_CENTRALST_000453.).

       40.     In January 2018, the Fund sent Kroger a notice and demand for payment of

withdrawal liability in the amount of approximately $1.029 billion, under which Kroger would

be required to pay the Fund monthly installments of $2,841,001.39 per month for twenty years.

(Ex. 17, January 31, 2018 Meeting Minutes, at DEF_CENTRALST_000453.)

       41.     On January 5, 2018, Kroger’s counsel sent an e-mail to the Pension Fund

indicating that Kroger was interested in attempting to resolve its withdrawal liability by the close

of its fiscal year by means of a lump sum payment. (Ex. 17, January 31, 2018 Meeting Minutes,

at DEF_CENTRALST_000454.). Kroger later indicated that it wanted the deal to include a

settlement of the withdrawal liability for Southstar LLC. (Id. at DEF_CENTRALST_000456.)

       42.     The Fund and Kroger negotiated the terms of a settlement of Kroger’s withdrawal

liability throughout January 2018.         (Ex. 17, January 31, 2018 Meeting Minutes, at

DEF_CENTRALST_000457.)

       43.     The Fund “strongly urged Kroger to offer a backstop of some type against a loss

or reduction in the Pension Fund’s benefits to the [ ] Plaintiffs” in this case and to those similarly

situated, “in order to secure the Plaintiffs’ consent to a dismissal while gaining improved or more

secure benefits for the Kroger participants.” (Ex. 17, January 31, 2018 Meeting Minutes, at

DEF_CENTRALST_000459–460.).             But Kroger “steadfastly rejected that option.”         (Id. at

DEF_CENTRALST_000460.)



                                                 11
Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 12 of 15 PageID #:4669




       44.    On January 31, 2018, a special telephonic meeting of the Trustees was convened

for the purpose of reviewing a proposed settlement with Kroger under which Kroger would make

a lump sum payment of approximately $467 million, less interim withdrawal liability payments

which had become due and were paid by Kroger and Southstar LLC during the January 2018

negotiations. (Ex. 17, January 31, 2018 Meeting Minutes, at DEF_CENTRALST_000448, 457.)

       45.    Thomas Nyhan advised the Trustees that the proposed settlement was “highly

favorable to the Pension Fund” and that there was an “inherent value for the Fund in achieving a

lump sum settlement with Kroger,” because “[i]f Kroger refused a lump sum deal … and simply

paid in accordance with the twenty year payment schedules, approximately half of the value of

the withdrawal liability assessments would be paid after the Fund is projected to become

insolvent … therefore those post-solvency payments would not further the Fund’s statutory goal

and duty to take reasonable measures to forestall insolvency.” (Ex. 17, January 31, 2018

Meeting Minutes, at DEF_CENTRALST_000458–459.)

       46.    Although the Fund’s actuaries had not prepared a final analysis of the impact of

the proposed settlement on the Fund’s projected insolvency, it was

                                                                               (Ex. 17, January

31, 2018 Meeting Minutes, at DEF_CENTRALST_000459.)

       47.    The Trustees approved the proposed settlement, and on February 2, 2018, the

Fund entered into settlement agreements with Kroger and Southstar LLC pursuant to which

Kroger agreed to make a lump-sum payment of approximately $467 million to the Fund. (Ex.

17, January 31, 2018 Meeting Minutes, at DEF_CENTRALST_000461; Ex. 18, February 2,

2018 Kroger Settlement Agreement, at DEF_CENTRALST_504–505; Ex. 19, February 2, 2018

Southstar LLC Settlement Agreement, at DEF_CENTRALST_517–518.)



                                              12
Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 13 of 15 PageID #:4670




       48.    The Settlement Agreement with Kroger allocated $1,000,000 of Kroger’s

payment to Defendants’ fees and costs incurred in this action. (Ex. 18, February 2, 2018 Kroger

Settlement Agreement, at DEF_CENTRALST_504.)

Kroger’s Involvement In This Lawsuit

       49.    Kroger has provided the funding for Plaintiffs to pursue their claims since the

beginning of this case, and Kroger selected Plaintiffs’ counsel. (Ex. 3, March 20, 2015 Kroger

Ltr. to IBT, at DEF_CENTRALST_000355–356; Ex. 18, February 2, 2018 Kroger Settlement

Agreement, at DEF_CENTRALST_000505 (“Kroger is obligated to pay up to a maximum of

$900,000 in expenses in connection with the Campbell Fiduciary Claim.”).)

       50.    As of the date of the Settlement Agreement, Kroger remained obligated to provide

$255,039.68 to Plaintiffs in connection with this case.    (Ex. 18, February 2, 2018 Kroger

Settlement Agreement, at DEF_CENTRALST_000505.). As part of the settlement, Kroger

agreed not to provide any additional funding to Plaintiffs beyond that amount.          (Id. at

DEF_CENTRALST_000505–506.)

Certain Plaintiffs’ Voluntary Dismissal With Prejudice

       51.    On February 1, 2019, defense counsel wrote to Plaintiffs’ counsel, informing

Plaintiffs of Defendants’ intent to seek attorney fees and costs at the conclusion of the case,

should Plaintiffs continue pursuing their claims. (Ex. 20, February 1, 2019 B. Weidenhammer

Ltr. to A. Amert, at 1–2.) Six Plaintiffs subsequently dismissed their claims voluntarily, with

prejudice. (R. 128.)




                                              13
Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 14 of 15 PageID #:4671




DATED: March 22, 2019              Respectfully submitted,

                                   /s/ Bradley H. Weidenhammer
                                   James F. Hurst (ARDC # 6202190)
                                   Kevin T. Van Wart, P.C. (ARDC # 6183921)
                                   Bradley H. Weidenhammer (ARDC # 6284229)
                                   Howard Kaplan (ARDC # 6306286)
                                   Kirkland & Ellis LLP
                                   300 North LaSalle
                                   Chicago, IL 60654

                                   -and-

                                   James P. Condon (ARDC #03126986)
                                   Robert A. Coco (ARDC #06194766)
                                   John J. Franczyk, Jr. (ARDC #06224947)
                                   9377 West Higgins Road
                                   Rosemont, IL 60018

                                   Attorneys for Defendants




                                       14
Case: 1:16-cv-04631 Document #: 136-1 Filed: 03/22/19 Page 15 of 15 PageID #:4672




                               CERTIFICATE OF SERVICE

       I, Bradley H. Weidenhammer, an attorney, certify that on this 22nd day of March, 2019, I

caused a copy of the foregoing to be served through the Court’s ECF system, which will serve all

counsel of record.

                                                   /s/ Bradley H. Weidenhammer
                                                   Bradley H. Weidenhammer




                                              15
